      Case 2:20-cr-00015-Z-BR Document 783 Filed 09/14/20                         Page 1 of 2 PageID 2154


                                       UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF TEXAS
                                          A M A R IL L O D I V IS I O N


 UNITED STATES OF AMERICA                             §
                                                      §
       Plaintiff,                                     §
                                                      §
 v.                                                   §      2:20-cr-015-Z-BR-12
                                                      §
 JOHNNY ORTIZ                                         §
                                                      §
       Defendant.                                     §

                                       REPORT AND RECOMMENDATION
                                        CONCERNING PLEA OF GUILTY

        JOHNNY ORTIZ, by consent, under authority of United States v. Dees, 125 F.3d 261 (5th Cir. 1997), has
appeared before me pursuant to FED. R. CRIM. P. 11, and has entered a plea of guilty to Count 18 of the Indictment.
JOHNNY ORTIZ previously filed a written consent to appear via Video Teleconference (“VTC”), pursuant to Special
Order 13-9 and Amended Special Order 13-9 signed by Chief Judge Lynn, for his guilty plea hearing. After cautioning
and examining JOHNNY ORTIZ under oath concerning his consent to appear for such hearing via VTC, I determined
that the consent to proceed via VTC was knowledgeable and voluntarily made. After cautioning and examining
JOHNNY ORTIZ under oath concerning each of the subjects mentioned in Rule 11, I determined that the guilty plea
was knowledgeable and voluntary and that the offense charged is supported by an independent basis in fact containing
each of the essential elements of such offense. I therefore recommend that the plea of guilty be accepted, and that
JOHNNY ORTIZ be adjudged guilty of 21 U.S.C. §§ 841(a)(l) and 841(b)(l)(B)(viii) - DISTRIBUTION AND
POSSESSION WITH INTENT TO DISTRIBUTE 50 GRAMS OR MORE OF METHAMPHETAMINE and have
sentence imposed accordingly. After being found guilty of the offense by the District Judge,


☒       The defendant is currently in custody and should be ordered to remain in custody.

☐       The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
        convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the community
        if released.


        ☐       The Government does not oppose release.
        ☐       The defendant has been compliant with the current conditions of release.
        ☐       I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any
                other person or the community if released and should therefore be released under § 3142(b) or (c).
      Case 2:20-cr-00015-Z-BR Document 783 Filed 09/14/20                          Page 2 of 2 PageID 2155



        ☐       The Government opposes release.
        ☐       The defendant has not been compliant with the conditions of release.
        ☐       If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
                Government.


☐       The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there
        is a substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
        recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly shown
        under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and convincing
        evidence that the defendant is not likely to flee or pose a danger to any other person or the community if released.


        SIGNED SEPTEMBER 14, 2020.




                                                                         LEE ANN RENO
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                        NOTICE
        Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of
its service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United
States District Judge. 28 U.S.C. § 636(b)(1)(B).
